DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

This action is responsive to the original application filed on 9/11/2017 and the Remarks and Amendments filed on 3/25/2022.  


Reasons for Allowance

Claims 1-4, 6-10, 12-16, 18-22, and 24-36 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1 and 13

Training a machine learning model to estimate real-world measurements of features of real-world structures, wherein the model uses 2-dimensional images of an exterior of a real-world structure, and estimating a roof pitch using lateral photos of the exterior of a real-world structure and no orthographic photos of the structure, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Kottenstete (US 20170076438 A1) discloses systems and methods relate to remote sensing, deep learning, and object detection in images, but fails to disclose training a machine learning model to estimate real-world measurements of features of real-world structures, wherein the model uses 2-dimensional images of an exterior of a real-world structure, and estimating a roof pitch using lateral photos of the exterior of a real-world structure and no orthographic photos of the structure, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Siddula et al. (“Learning in Unordered and Static Daily Construction Site Photos for Roof Detection: A Step toward Automated Safety Performance Monitoring for Work on Rooftops”) discloses an automated compliance check of OSHA fall protection standards for work on rooftops through design of new data-driven, machine-learning feedback control methods, but fails to disclose training a machine learning model to estimate real-world measurements of features of real-world structures, wherein the model uses 2-dimensional images of an exterior of a real-world structure, and estimating a roof pitch using lateral photos of the exterior of a real-world structure and no orthographic photos of the structure, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siddula et al., ““Learning in Unordered and Static Daily Construction Site Photos for Roof Detection: A Step toward Automated Safety Performance Monitoring for Work on Rooftops”, 2016, icccbe2016, pp. 1661-1668.
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127